  8:20-cv-04189-HMH          Date Filed 12/04/20      Entry Number 9      Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON / GREENWOOD DIVISION

Barry Alexander, individually and as PR  )
for Vicki Alexander,                     )           C.A. No. 8:20-4189-HMH
                     Plaintiff,          )
                                         )             OPINION & ORDER
               vs.                       )
                                         )
Resurgent Capital Services, L.P., c/o    )
NewRez, L.L.C., f/n/a New Penn Financial )
L.L.C., and d/b/a Shellpoint Mortgage    )
Servicing a/k/a Shellpoint Mortgage      )
Servicing L.L.C., and American National )
Property and Casualty Insurance Company, )
                                         )
                      Defendants.        )


       NewRez, L.L.C. f/n/a New Penn Financial L.L.C. and d/b/a Shellpoint Mortgage

Servicing a/k/a Shellpoint Mortgage Servicing L.L.C. is hereby ordered to inform the court of

the citizenship of all of its members for the purpose of determining whether the requirements of

federal subject matter jurisdiction are satisfied. See 28 U.S.C. § 1332; Gen. Tech. Applications,

Inc. v. Exro Ltda, 388 F.3d 114, 120 (4th Cir. 2004). NewRez, L.L.C f/n/a New Penn Financial

L.L.C. and d/b/a Shellpoint Mortgage Servicing a/k/a Shellpoint Mortgage Servicing L.L.C. is

ordered to respond within ten (10) days of the date of this order.

       IT IS SO ORDERED.


                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
December 4, 2020
